             Entered on Docket December 9, 2019
                                                         Below is the Order of the Court.


 1
                                                          ___________________
 2
                                                          Christopher M. Alston
 3                                                        U.S. Bankruptcy Judge
                                                          (Dated as of Entered on Docket date above)
 4

 5

 6
        _______________________________________________________________
 7

 8

 9

10
     Christopher M. Alston
     Bankruptcy Judge
11   United States Courthouse
     700 Stewart Street, Suite 6301
12
     Seattle, WA 98101
13   206-370-5330

14                    IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
15

16   In re                                        Chapter 13

17   ALVIN BRADFORD WHITE,                        Case No. 19-14245-CMA
18

19                                                ORDER ON MOTION TO EXTEND TIME

20                         Debtor.
21
              THIS MATTER came before the Court on the Debtor’s Letter filed December 6, 2019
22
     [Docket No. 20], which the Court treated as a Motion to Extend Time to File Documents (the
23

24
     “Motion”). The Court finds the Debtor’s documents were timely filed on December 6, 2019.

25   See Dkt. Nos. 17, 18 and 19. Now, therefore, it is hereby
26                   ORDERED that the Debtor’s Motion is DENIED as moot.
27
                                         /// END OF ORDER ///
28




     ORDER

      Case 19-14245-CMA         Doc 22     Filed 12/09/19      Ent. 12/09/19 14:30:39         Pg. 1 of 1
